Exhibit 10.53

AMENDED AND RESTATED GUARANTY AGREEMENT

THIS AMENDED AND RESTATED GUARANTY AGREEMENT (this “Agreement”) is entered into
as of October 1, 2006 by FIVE STAR QUALITY CARE, INC., a Maryland corporation
(the “Guarantor”), for the benefit of SENIOR HOUSING PROPERTIES TRUST, a
Maryland real estate investment trust (together with its successors and assigns,
“SNH”), and HRES1 PROPERTIES TRUST, a Maryland real estate investment trust
(together with its successors and assigns, the “Landlord” and, together with
SNH, collectively, the “Beneficiaries”).

W I T N E S S E T H :

WHEREAS, pursuant to a Master Lease Agreement, dated as of March 3, 2006 (as
amended to date, the “Original Lease”), the Landlord leased to FS PATRIOT LLC
and FS COMMONWEALTH LLC, each a Maryland limited liability company, jointly and
severally (the “Tenant”) certain real property, together with certain related
improvements and personal property, as more particularly described in the
Original Lease; and

WHEREAS, the Guarantor and the Beneficiaries are parties to that certain
Guaranty Agreement, dated as of March 3, 2006 (the “Original Guaranty”),
executed in connection with the Original Lease; and

WHEREAS, Landlord and Tenant have entered into that certain Amended and Restated
Master Lease Agreement, dated as of the date hereof (the “New Lease”), which
amends and restates the Original Lease in its entirety; and

WHEREAS, the Guarantor and the Beneficiaries wish to amend and restate the
Original Guaranty to clarify that the Guarantor guarantees all of the payment
and performance obligations of the Tenant with respect to the New Lease;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the Guarantor hereby agrees as follows:

1.             Certain Terms.  Capitalized terms used and not otherwise defined
in this Agreement shall have the meanings ascribed to such terms in the New
Lease.  The New Lease and the Incidental Documents are herein collectively
referred to as the “Transaction Documents.”


--------------------------------------------------------------------------------


2.             Guaranteed Obligations.  For purposes of this Agreement, the term
“Guaranteed Obligations” shall mean (i) the payment and performance of each and
every obligation of the Tenant to the Landlord under the Transaction Documents
or relating thereto, whether now existing or hereafter arising, and including,
without limitation, the payment of the full amount of the Rent payable under the
New Lease and (ii) the repayment to the Landlord and its Affiliated Persons of
any and all amounts from time to time advanced or incurred by the Landlord or
such Affiliated Persons in connection with any guaranty or other agreement
provided by the Landlord or such Affiliated Persons to any Governmental Agency
to facilitate the licensing of any Facility located upon the Leased Property.

3.             Representations and Covenants.  The Guarantor represents,
warrants, covenants, and agrees that:

3.1  Incorporation of Representations and Warranties.  The representations and
warranties of the Tenant and its Affiliated Persons set forth in the Transaction
Documents are true and correct on and as of the date hereof in all material
respects.

3.2  Performance of Covenants and Agreements.  The Guarantor hereby agrees to
take all lawful action in its power to cause the Tenant duly and punctually to
perform all of the covenants and agreements set forth in the Transaction
Documents.

3.3  Validity of Agreement.  The Guarantor has duly and validly executed and
delivered this Agreement; this Agreement constitutes the legal, valid and
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, except as the enforceability thereof may be subject
to bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other laws relating to or affecting creditors’ rights generally and subject to
general equitable principles, regardless of whether enforceability is considered
in a proceeding at law or in equity; and the execution, delivery and performance
of this Agreement have been duly authorized by all requisite action of the
Guarantor and such execution, delivery and performance by the Guarantor will not
result in any breach of the terms, conditions or provisions of, or conflict with
or constitute a default under, or result in the creation of any lien, charge or
encumbrance upon any of the property or assets of the Guarantor pursuant to the
terms of, any indenture, mortgage, deed of trust, note, other evidence of
indebtedness, agreement or other instrument to which it may be a party or by
which it or any of its property or assets may be bound, or violate any provision
of law, or any applicable order,

2


--------------------------------------------------------------------------------


writ, injunction, judgment or decree of any court or any order or other public
regulation of any governmental commission, bureau or administrative agency.

3.4  Payment of Expenses.  The Guarantor agrees, as principal obligor and not as
guarantor only, to pay to the Beneficiaries forthwith, upon demand, in
immediately available federal funds, all costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred or expended by the
Beneficiaries in connection with the enforcement of this Agreement, together
with interest on amounts recoverable under this Agreement from the time such
amounts become due until payment at the Overdue Rate.  The Guarantor’s covenants
and agreements set forth in this Section 3.4 shall survive the termination of
this Agreement.

3.5  Notices.  The Guarantor shall promptly give notice to the Beneficiaries of
any event known to it which might reasonably result in a material adverse change
in its financial condition.

3.6  Reports.  The Guarantor shall promptly provide to the Landlord each of the
financial reports, certificates and other documents required of it under the
Transaction Documents.

3.7  Books and Records.  The Guarantor shall at all times keep proper books of
record and account in which full, true and correct entries shall be made of its
transactions in accordance with generally accepted accounting principles and
shall set aside on its books from its earnings for each fiscal year all such
proper reserves, including reserves for depreciation, depletion, obsolescence
and amortization of its properties during such fiscal year, as shall be required
in accordance with generally accepted accounting principles, consistently
applied, in connection with its business.  The Guarantor shall permit access by
the Beneficiaries and their agents to the books and records maintained by the
Guarantor during normal business hours and upon reasonable notice.  Any
proprietary information obtained by Landlord with respect to the Guarantor
pursuant to the provisions of this Agreement shall be treated as confidential,
except that such information may be disclosed or used, subject to appropriate
confidentiality safeguards, pursuant to any court order or in any litigation
between the parties and except further that Landlord may disclose such
information to its prospective lenders, provided that Landlord shall direct such
lenders to maintain such information as confidential.

3


--------------------------------------------------------------------------------


3.8  Taxes, Etc.  The Guarantor shall pay and discharge promptly as they become
due and payable all taxes, assessments and other governmental charges or levies
imposed upon the Guarantor or the income of the Guarantor or upon any of the
property, real, personal or mixed, of the Guarantor, or upon any part thereof,
as well as all claims of any kind (including claims for labor, materials and
supplies) which, if unpaid, might by law become a lien or charge upon any
property and result in a material adverse change in the financial condition of
the Guarantor; provided, however, that the Guarantor shall not be required to
pay any such tax, assessment, charge, levy or claim if the amount, applicability
or validity thereof shall currently be contested in good faith by appropriate
proceedings or other appropriate actions promptly initiated and diligently
conducted and if the Guarantor shall have set aside on its books such reserves
of the Guarantor, if any, with respect thereto as are required by generally
accepted accounting principles.

3.9  Legal Existence of Guarantor. The Guarantor shall do or cause to be done
all things necessary to preserve and keep in full force and effect its legal
existence.

3.10  Compliance.  The Guarantor shall use reasonable business efforts to comply
in all material respects with all applicable statutes, rules, regulations and
orders of, and all applicable restrictions imposed by, all governmental
authorities in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, rules,
regulations, orders and restrictions relating to environmental, safety and other
similar standards or controls).

3.11  Insurance.  The Guarantor shall maintain, with financially sound and
reputable insurers, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by owners of
established reputation engaged in the same or similar businesses and similarly
situated, in such amounts and by such methods as shall be customary for such
owners and deemed adequate by the Guarantor.

3.12  No Change in Control.  The Guarantor shall not permit the occurrence of
any direct or indirect Change in Control of either or both of the Entities
comprising the Tenant or the Guarantor.

4.             Guarantee.  The Guarantor hereby unconditionally guarantees that
the Guaranteed Obligations which are monetary obligations shall be paid in full
when due and payable, whether

4


--------------------------------------------------------------------------------


upon demand, at the stated or accelerated maturity thereof pursuant to any
Transaction Document, or otherwise, and that the Guaranteed Obligations which
are performance obligations shall be fully performed at the times and in the
manner such performance is required by the Transaction Documents.  With respect
to the Guaranteed Obligations which are monetary obligations, this guarantee is
a guarantee of payment and not of collectibility and is absolute and in no way
conditional or contingent.  In case any part of the Guaranteed Obligations shall
not have been paid when due and payable or performed at the time performance is
required, the Guarantor shall, in the case of monetary obligations, within five
(5) Business Days after receipt of notice from the applicable Beneficiary, pay
or cause to be paid to such Beneficiary the amount thereof as is then due and
payable and unpaid (including interest and other charges, if any, due thereon
through the date of payment in accordance with the applicable provisions of the
Transaction Documents) or, in the case of nonmonetary obligations, perform or
cause to be performed such obligations in accordance with the Transaction
Documents.

5.             Set-Off.  The Guarantor hereby authorizes the Landlord, at any
time and without notice to set off the whole or any portion or portions of any
or all sums credited by or due from the Landlord to it against amounts payable
under this Agreement.  The Landlord shall promptly notify the Guarantor of any
such set-off made by the Landlord and the application made by the Landlord of
the proceeds thereof.

6.             Unenforceability of Guaranteed Obligations, Etc.  If the Tenant
is for any reason under no legal obligation to discharge any of the Guaranteed
Obligations (other than because the same have been previously discharged in
accordance with the terms of the Transaction Documents), or if any other moneys
included in the Guaranteed Obligations have become unrecoverable from the Tenant
by operation of law or for any other reason, including, without limitation, the
invalidity or irregularity in whole or in part of any Guaranteed Obligation or
of any Transaction Document or any limitation on the liability of the Tenant
thereunder not contemplated by the Transaction Documents or any limitation on
the method or terms of payment thereunder which may now or hereafter be caused
or imposed in any manner whatsoever, the guarantees contained in this Agreement
shall nevertheless remain in full force and effect and shall be binding upon the
Guarantor to the same extent as if the Guarantor at all times had been the
principal debtor on all such Guaranteed Obligations.

5


--------------------------------------------------------------------------------


7.             Additional Guarantees.  This Agreement shall be in addition to
any other guarantee or other security for the Guaranteed Obligations and it
shall not be prejudiced or rendered unenforceable by the invalidity of any such
other guarantee or security or by any waiver, amendment, release or modification
thereof.

8.             Consents and Waivers, Etc.  The Guarantor hereby acknowledges
receipt of correct and complete copies of each of the Transaction Documents, and
consents to all of the terms and provisions thereof, as the same may be from
time to time hereafter amended or changed in accordance with the terms and
conditions thereof, and, except as otherwise provided herein, to the maximum
extent permitted by applicable law, waives (a) presentment, demand for payment,
and protest of nonpayment, of any principal of or interest on any of the
Guaranteed Obligations, (b) notice of acceptance of this Agreement and of
diligence, presentment, demand and protest, (c) notice of any default hereunder
and any default, breach or nonperformance or Event of Default under any of the
Guaranteed Obligations or the Transaction Documents, (d) notice of the terms,
time and place of any private or public sale of any collateral held as security
for the Guaranteed Obligations, (e) demand for performance or observance of, and
any enforcement of any provision of, or any pursuit or exhaustion of rights or
remedies against the Tenant or any other guarantor of the Guaranteed
Obligations, under or pursuant to the Transaction Documents, or any agreement
directly or indirectly relating thereto and any requirements of diligence or
promptness on the part of the holders of the Guaranteed Obligations in
connection therewith, and (f) to the extent the Guarantor lawfully may do so,
any and all demands and notices of every kind and description with respect to
the foregoing or which may be required to be given by any statute or rule of law
and any defense of any kind which it may now or hereafter have with respect to
this Agreement, or any of the Transaction Documents or the Guaranteed
Obligations (other than that the same have been discharged in accordance with
the Transaction Documents).

9.             No Impairment, Etc.  The obligations, covenants, agreements and
duties of the Guarantor under this Agreement shall not be affected or impaired
by any assignment or transfer in whole or in part of any of the Guaranteed
Obligations without notice to the Guarantor, or any waiver by either Beneficiary
or any holder of any of the Guaranteed Obligations or by the holders of all of
the Guaranteed Obligations of the performance or observance by the Tenant or any
other guarantor of any of the agreements, covenants, terms or conditions
contained in the

6


--------------------------------------------------------------------------------


Guaranteed Obligations or the Transaction Documents or any indulgence in or the
extension of the time for payment by the Tenant or any other guarantor of any
amounts payable under or in connection with the Guaranteed Obligations or the
Transaction Documents or any other instrument or agreement relating to the
Guaranteed Obligations or of the time for performance by the Tenant or any other
guarantor of any other obligations under or arising out of any of the foregoing
or the extension or renewal thereof (except that with respect to any extension
of time for payment or performance of any of the Guaranteed Obligations granted
by the Landlord or any other holder of such Guaranteed Obligations to the
Tenant, the Guarantor’s obligations to pay or perform such Guaranteed Obligation
shall be subject to the same extension of time for performance), or the
modification or amendment (whether material or otherwise) of any duty, agreement
or obligation of the Tenant or any other guarantor set forth in any of the
foregoing, or the voluntary or involuntary sale or other disposition of all or
substantially all the assets of the Tenant or any other guarantor or insolvency,
bankruptcy, or other similar proceedings affecting the Tenant or any other
guarantor or any assets of the Tenant or any such other guarantor, or the
release or discharge of the Tenant or any such other guarantor from the
performance or observance of any agreement, covenant, term or condition
contained in any of the foregoing without the consent of the holders of the
Guaranteed Obligations by operation of law, or any other cause, whether similar
or dissimilar to the foregoing.

10.          Reimbursement, Subrogation, Etc.  The Guarantor hereby covenants
and agrees that it will not enforce or otherwise exercise any rights of
reimbursement, subrogation, contribution or other similar rights against the
Tenant (or any other person against whom the Landlord may proceed) with respect
to the Guaranteed Obligations prior to the payment in full of all amounts owing
with respect to the New Lease, and until all indebtedness of the Tenant to the
Landlord shall have been paid in full, the Guarantor shall not have any right of
subrogation, and the Guarantor waives any defense it may have based upon any
election of remedies by the Landlord which destroys its subrogation rights or
its rights to proceed against the Tenant for reimbursement, including, without
limitation, any loss of rights the Guarantor may suffer by reason of any rights,
powers or remedies of the Tenant in connection with any anti-deficiency laws or
any other laws limiting, qualifying or discharging the indebtedness to the
Landlord.  Until all obligations of the Tenant pursuant to the Transaction
Documents shall have been paid and satisfied in full, the Guarantor further
waives any right to enforce any remedy which the Landlord now has or may in

7


--------------------------------------------------------------------------------


the future have against the Tenant, any other guarantor or any other person and
any benefit of, or any right to participate in, any security whatsoever now or
in the future held by the Landlord.

11.          Defeasance.  This Agreement shall terminate at such time as the
Guaranteed Obligations have been paid and performed in full and all other
obligations of the Guarantor to the Beneficiaries under this Agreement have been
satisfied in full; provided, however, if at any time, all or any part of any
payment applied on account of the Guaranteed Obligations is or must be rescinded
or returned for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of any of the Entities comprising the
Tenant), this Agreement, to the extent such payment is or must be rescinded or
returned, shall be deemed to have continued in existence notwithstanding any
such termination.

12.          Notices.  (a)  Any and all notices, demands, consents, approvals,
offers, elections and other communications required or permitted under this
Agreement shall be deemed adequately given if in writing and the same shall be
delivered either in hand, by telecopier with written acknowledgment of receipt,
or by mail or Federal Express or similar expedited commercial carrier, addressed
to the recipient of the notice, postpaid and registered or certified with return
receipt requested (if by mail), or with all freight charges prepaid (if by
Federal Express or similar carrier).

(b)  All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon the date of acknowledged
receipt, in the case of a notice by telecopier, and, in all other cases, upon
the date of receipt or refusal, except that whenever under this Agreement a
notice is either received on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.

(c)

All such notices shall be addressed,

 

 

 

 

if to either Beneficiary:

 

 

 

 

Senior Housing Properties Trust

 

 

400 Centre Street

 

 

Newton, Massachusetts 02458

 

 

Attn: Mr. David J. Hegarty

 

 

[Telecopier No. (617) 796-8349]

 

8


--------------------------------------------------------------------------------


 

if to the Guarantor to:

 

 

 

 

Five Star Quality Care, Inc.

 

 

400 Centre Street

 

 

Newton, Massachusetts 02458

 

 

Attn: Mr. Evrett W. Benton

 

 

[Telecopier No. (617) 796-8385]

 

(d)  By notice given as herein provided, the parties hereto and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Agreement to change their respective addresses effective
upon receipt by the other parties of such notice and each shall have the right
to specify as its address any other address within the United States of America.

13.          Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party, including without limitation the holders,
from time to time, of the Guaranteed Obligations; and all representations,
warranties, covenants and agreements by or on behalf of the Guarantor which are
contained in this Agreement shall inure to the benefit of the Landlord’s
successors and assigns, including without limitation said holders, whether so
expressed or not.

14.          Applicable Law.  Except as to matters regarding the internal
affairs of the Beneficiaries and issues of or limitations on any personal
liability of the shareholders and trustees of the Beneficiaries for obligations
of the Beneficiaries, as to which the laws of the State of Maryland shall
govern, this Agreement, the Transaction Documents and any other instruments
executed and delivered to evidence, complete or perfect the transactions
contemplated hereby and thereby shall be interpreted, construed, applied and
enforced in accordance with the laws of The Commonwealth of Massachusetts
applicable to contracts between residents of Massachusetts which are to be
performed entirely within Massachusetts, regardless of (i) where any such
instrument is executed or delivered; or (ii) where any payment or other
performance required by any such instrument is made or required to be made; or
(iii) where any breach of any provision of any such instrument occurs, or any
cause of action otherwise accrues; or (iv) where any action or other proceeding
is instituted or pending; or (v) the nationality, citizenship, domicile,
principal place of business, or jurisdiction of organization or domestication of
any party; or (vi) whether the laws of the forum jurisdiction otherwise would
apply the laws of a jurisdiction other than The

9


--------------------------------------------------------------------------------


Commonwealth of Massachusetts; or (vii) any combination of the foregoing.

15.          Arbitration.  Either Beneficiary or the Guarantor may elect to
submit to arbitration any dispute hereunder that has an amount in controversy in
excess of $250,000.  Any such arbitration shall be conducted in Boston,
Massachusetts in accordance with the Commercial Arbitration Rules of the
American Arbitration Association then pertaining and the decision of the
arbitrators with respect to such dispute shall be binding, final and conclusive
on the parties.

In the event that any such dispute is submitted to arbitration hereunder, the
applicable Beneficiary and the Guarantor shall each appoint and pay all fees of
a fit and impartial person as arbitrator with at least ten (10) years’ recent
professional experience in the general subject matter of the dispute.  Notice of
such appointment shall be sent in writing by each party to the other, and the
arbitrators so appointed, in the event of their failure to agree within thirty
(30) days after the appointment of the second arbitrator upon the matter so
submitted, shall appoint a third arbitrator.  If either the Landlord or the
Guarantor shall fail to appoint an arbitrator as aforesaid for a period of
twenty (20) days after written notice from the other party to make such
appointment, then the arbitrator appointed by the party having made such
appointment shall appoint a second arbitrator and the two (2) so appointed
shall, in the event of their failure to agree upon any decision within thirty
(30) days thereafter, appoint a third arbitrator.  If such arbitrators fail to
agree upon a third arbitrator within forty five (45) days after the appointment
of the second arbitrator, then such third arbitrator shall be appointed by the
American Arbitration Association from its qualified panel of arbitrators, and
shall be a person having at least ten (10) years’ recent professional experience
as to the subject matter in question.  The fees of the third arbitrator and the
expenses incident to the proceedings shall be borne equally between the
applicable Beneficiary and the Guarantor, unless the arbitrators decide
otherwise.  The fees of respective counsel engaged by the parties, and the fees
of expert witnesses and other witnesses called for the parties, shall be paid by
the respective party engaging such counsel or calling or engaging such
witnesses.

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to the applicable Beneficiary
and one to the Guarantor.  A judgment of a court of

10


--------------------------------------------------------------------------------


competent jurisdiction may be entered upon the award of the arbitrators in
accordance with the rules and statutes applicable thereto then obtaining.

The Landlord and the Guarantor acknowledge and agree that, to the extent any
such dispute shall involve any Manager and be subject to arbitration pursuant to
such Manager’s Management Agreement, the Landlord and the Guarantor shall
cooperate to consolidate any such arbitration hereunder and under such
Management Agreement into a single proceeding.

16.          Modification of Agreement.  No modification or waiver of any
provision of this Agreement, nor any consent to any departure by the Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Beneficiaries, and such modification, waiver or consent shall
be effective only in the specific instances and for the purpose for which
given.  No notice to or demand on the Guarantor in any case shall entitle the
Guarantor to any other or further notice or demand in the same, similar or other
circumstances.  This Agreement may not be amended except by an instrument in
writing executed by or on behalf of the party against whom enforcement of such
amendment is sought.

17.          Waiver of Rights by the Beneficiaries.  Neither any failure nor any
delay on the Beneficiaries’ part in exercising any right, power or privilege
under this Agreement shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise or the exercise
of any other right, power or privilege.

18.          Severability.  In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, but this Agreement
shall be reformed and construed and enforced to the maximum extent permitted by
applicable law.

19.          Entire Contract.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and shall
supersede and take the place of any other instruments purporting to be an
agreement of the parties hereto relating to the subject matter hereof.

20.          Headings; Counterparts.  Headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.  This Agreement may be executed in any number of counterparts, each of
which shall be

11


--------------------------------------------------------------------------------


an original, but all of which together shall constitute one instrument, and in
pleading or proving any provision of this Agreement, it shall not be necessary
to produce more than one of such counterparts.

21.          Remedies Cumulative.  No remedy herein conferred upon the
Beneficiaries is intended to be exclusive of any other remedy, and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or otherwise.

22.          NON-LIABILITY OF TRUSTEES. THE DECLARATION OF TRUST ESTABLISHING
THE BENEFICIARIES, COPIES OF WHICH, TOGETHER WITH ALL AMENDMENTS THERETO (THE
“DECLARATION”), ARE DULY FILED WITH THE DEPARTMENT OF ASSESSMENTS AND TAXATION
OF THE STATE OF MARYLAND, PROVIDE THAT THE NAMES “SNH PROPERTIES TRUST” AND
“HRES1 PROPERTIES TRUST” REFER TO THE TRUSTEES UNDER THE DECLARATIONS
COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF EITHER BENEFICIARY SHALL BE
HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF OR
CLAIM AGAINST, SUCH BENEFICIARY.  ALL PERSONS DEALING WITH THE BENEFICIARIES, IN
ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF THE BENEFICIARIES FOR THE PAYMENT OF
ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

WITNESS the execution hereof under seal as of the date above first written.

 

FIVE STAR QUALITY CARE, INC.,

 

 

a Maryland corporation

 

 

 

 

 

 

 

 

 

 

 

/s/ Evrett W. Benton

 

 

By: Evrett W. Benton

 

 

Its: President

 

12


--------------------------------------------------------------------------------